Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 1 of 16
            Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 2 of 16



                                             BACKGROUND

  I.    Factual Allegations

        The following facts are derived from the Complaint and are taken as true and constructed

in the light most favorable to Plaintiff for the purposes of this motion. See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009); Nicosia v. Amazon.com, Inc., 834 F.3d 220, 230 (2d Cir. 2016).

        Plaintiff manufacturers corrugated boxes and point-of-purchase displays from its

production facility in Middletown, New York (the “Plant”). (Compl. ¶¶ 2, 3.) To further this

business, Plaintiff arranged to purchase a BOBST Model 820, a high speed flexo folder gluer, to

produce boxes more efficiently. (Id. ¶ 16.) This new product, however, required the installation

of a conveyer belt system. (Id. ¶ 17.) For this need, Plaintiff approached Defendant Systec in or

about October 2016. (Id. at ¶ 19.)

        After two months of negotiations, Plaintiff and Systec entered into two contracts in

December 2016. (Id. ¶ 50; Exs. A & B. 1) One contract was for the design, manufacture,

delivery and installation of a Dye Cut Conveyor, (Compl. ¶ 51; Ex. A); the other was for the

BOBST 820 Conveyor System and the Mainline Conveyor System. (Compl. ¶ 52; Ex. B).

        Systec manufactured, delivered, and installed the conveyer systems. (Compl. ¶ 84.) But

Plaintiff gave notice to Systec that the systems “were not performing as required by the terms of

the Contracts.” (Id. ¶ 92.) Although Systec made several attempts to cure the alleged defects,

the conveyer systems continued to perform deficiently. (Id. ¶¶ 93–97). Systec’s efforts at repair,

however, did “cure[] certain of the deficiencies.” (Id. ¶ 102.)

        Following these largely failed attempts to remedy the conveyer systems, Plaintiff filed,

on April 5, 2018, its complaint in New York state court. (Id. ¶ 1.) Plaintiff seeks $1,100,015 for


        1
         Exhibit A of the Complaint begins at ECF No. 1-1 p. 27. Exhibit B begins at ECF No. 1-1 p. 39. All
subsequent citations for these exhibits refer to the ECF pagination.

                                                           2
         Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 3 of 16



ongoing lost production because of the Conveyor Systems’ failure, $744,000 for the contract

price Plaintiff paid to Defendant, and $515,000 for “special damages.” (Id. ¶ 142(a)-(b).)

                                       LEGAL STANDARDS

  I.    12(b)(6)

        To survive a 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007)).

Factual allegations must “nudge [a plaintiff’s] claim from conceivable to plausible.” Twombly,

550 U.S. at 570. A claim is plausible when the plaintiff pleads facts which allow the court to

draw a reasonable inference the defendant is liable. Iqbal, 556 U.S. at 678. To assess the

sufficiency of a complaint, the court is “not required to credit conclusory allegations or legal

conclusions couched as factual allegations.” Rothstein v. UBS AG, 708 F.3d 82, 94 (2d Cir.

2013). While legal conclusions may provide the “framework of a complaint,” “threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678–79.

        Further, a court is generally confined to the facts alleged in the complaint for the

purposes of considering a motion to dismiss pursuant to 12(b)(6). Cortec Indus. v. Sum Holding

L.P., 949 F.2d 42, 47 (2d Cir. 1991). A court may, however, consider documents attached to the

complaint, statements or documents incorporated into the complaint by reference, matters of

which judicial notice may be taken, public records, and documents that the plaintiff either

possessed or knew about, and relied upon, in bringing the suit. See Kleinman v. Elan Corp., 706

F.3d 145, 152 (2d Cir. 2013).




                                                       3
         Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 4 of 16



 II.   Rule 9(b)

       While the rules of federal pleading typically require a “short and plain statement,” see

Fed. R. Civ. P. 8, fraud claims have heightened pleading requirements. See Fed. R. Civ. P. 9(b)

(requiring parties to “state with particularity the circumstances constituting fraud or mistake.”).

To meet Rule 9(b)’s pleading standard, a plaintiff must “(1) specify the statements that the

plaintiff contends were fraudulent, (2) identify the speaker, (3) state where and when the

statements were made, and (4) explain why the statements were fraudulent.” Rombach v. Chang,

355 F.3d 164, 170 (2d Cir. 2004). “[A] plaintiff need not plead dates, times, and places with

absolute precision, so long as the complaint gives fair and reasonable notice to defendants of the

claim and the grounds upon which it is based.” Minnie Rose LLC v. Yu, 169 F. Supp. 3d 504, 516

(S.D.N.Y. 2016) (quoting Rana v. Islam, 305 F.R.D. 53, 58 (S.D.N.Y. 2015)). “Allegations that

are conclusory or unsupported by factual assertions are insufficient.” ATSI Commc’ns Inc. v.

Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007).

                                          DISCUSSION

       First, Systec moves to dismiss Plaintiff’s fraudulent inducement claim. (See ECF. No.

12.) Second, while not conceding it breached the contract, Systec also moves to dismiss the

breach of contract claim to the extent Plaintiff seeks damages excluded by the contracts. (Id.)

The Court considers each claim in turn.

  I.   Fraudulent Inducement

       Plaintiff bases its fraudulent inducement claim on certain representations that Systec

made to Plaintiff during their contract negotiations. Plaintiff alleges these representations were

false and induced Plaintiff to enter into the contracts and subsequently suffer damages. (Compl.

¶¶ 125–142.) Systec responds that Plaintiff has failed to sufficiently plead fraudulent



                                                     4
           Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 5 of 16



inducement to contract because it failed to plead with sufficient particularity, it failed to plead

any false material representations, it failed to plead reasonable reliance, and it failed to plead

fraud separable from the contract.

   a. Particularity Required by Rule 9(b)

       Plaintiff fails to plead the alleged fraud with the particularity required by Rule 9(b). See

Lerner v. Fleet Bank, N.A., 459 F.3d 273, 290 (2d Cir. 2006). The Complaint alleges that Systec

made several representations, including that:

       •    “the Conveyor Systems shown on said plans would meet Plaintiff’s expectations”
            (Compl. at ¶ 37);

       •    it “had the skill and expertise required to design, manufacture and install the BOBST
            Conveyor Systems . . . to utilize[e] the full production capacity of the BOBST 820,
            and to do so in an automated and efficient manner” (id. at ¶ 46);

       •    “the Conveyor System would be designed, manufactured, modified, installed and
            configured to integrate with Plaintiff’s manufacturing operations so as to result in the
            same operating at a higher level of efficiency and production” (id. at ¶ 47);

       •    it “would be able to design and install a Conveyor System that integrated with
            plaintiff’s manufacturing operations so as to increase the efficiency of plaintiff’s
            manufacturing operations” (id. at ¶ 48);

       •    “the Conveyor Systems would be designed, manufactured, modified, installed and
            configured to integrate with Plaintiff’s manufacturing operations so as to result in the
            same operating at a higher level of efficiency and production” (id. at ¶ 80);

       •    it “would design and manufacture Conveyor Systems for Plaintiff that consisted of
            high quality materials and parts, and that it would provide adequate, efficient and
            uninterrupted service” (id. at ¶ 125);

       •    it “would design and manufacture Conveyor Systems for Plaintiff that incorporated
            [Systec’s] extensive knowledge and experience in designing automated conveyor
            systems for plants such as Plaintiff’s” (id. at ¶ 126); and

       •    it “would design and manufacture Conveyor Systems for Plaintiff that was superior in
            its design as to the conveyor systems offered by [Systec’s] competitors” (id. at ¶ 127).

Plaintiff further alleges that when Systec made the aforementioned representations, it was aware

that they were false. (See id. ¶ 131.)

                                                      5
         Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 6 of 16



       These allegations fail to identify who made these statements and when, where, and to

whom they were made. See Rombach, 355 F.3d at 170. Liberally construed, the Complaint

implies the timeframe of the representations occurred between October 2016, when Plaintiff

approached Defendant, and December 15, 2016, when the contracts were executed—that is, the

full pre-contract negotiation period. (See Pl. Memorandum in Opposition (“Pl. Mem.”), ECF

No. 15, at 17.) The Court finds that this time range of several months is insufficient to plead

fraud with particularity. See CapLOC, LLC v. McCord, No. 17CIV5788ATRWL, 2018 WL

3407708, at *10 (S.D.N.Y. June 12, 2018) (allegation that misrepresentations took place “over

the course of several months” was insufficiently specific); Innovation Ventures, LLC v. Ultimate

One Distrib. Corp., No. 12-CV-5354 KAM RLM, 2014 WL 1311979, at *5 (E.D.N.Y. Mar. 28,

2014) (collecting cases). In addition, the Complaint fails to meet the particularity requirement

because it does not specify the speaker, location, or method of communication. See Mills v.

Polar Molecular Corp., 12 F.3d 1170, 1175 (2d Cir. 1993) (“Rule 9(b) is not satisfied where the

complaint vaguely attributes the alleged fraudulent statements to ‘defendants.’”); Optima Media

Grp. Ltd. v. Bloomberg L.P., 383 F. Supp. 3d 135, 144 (S.D.N.Y. 2019) (“[Plaintiff’s] failure to

specify the speakers is problematic in itself. . . . Taken in conjunction with the failure to specify

the location, method of communication, and precise time frame, [Plaintiff’s] claim cannot satisfy

Rule 9(b).”)

   b. Elements of Fraudulent Inducement

       Even if Plaintiff could meet Rule 9(b)’s pleading requirements, its claim for fraudulent

inducement would still fail under Rule 12(b)(6). Under New York law, “to state a claim for

fraud a plaintiff must demonstrate: (1) a misrepresentation or omission of material fact; (2)

which the defendant knew to be false; (3) which the defendant made with the intention of



                                                      6
         Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 7 of 16



inducing reliance; (4) upon which the plaintiff reasonably relied; and (5) which caused injury to

the plaintiff.” Wynn v. AC Rochester, 273 F.3d 153, 156 (2d Cir. 2001) (citing Lama Holding

Co. v. Smith Barney Inc., 668 N.E.2d 1370, 1373 (N.Y. 1996)). Fraudulent inducement to enter

into a contract, where “a promisor’s successful attempts to induce a promisee to enter into a

contractual relationship despite the fact that the promisor harbored an undisclosed intention not

to perform,” is one type of fraud recognized by New York courts. Neckles Builders, Inc. v.

Turner, 986 N.Y.S.2d 494, 497 (2nd Dep’t 2014). The claim of fraud, however, must be

“collateral to the contract.” Merrill Lynch & Co. Inc. v. Allegheny Energy, Inc., 500 F.3d 171,

184 (2d Cir. 2007) (citation omitted).

                 i.   Material Misrepresentations

       As to the first element, Defendant argues that certain of the statements alleged in the

Complaint amount to nonactionable “puffery” and “sales talk.” The Second Circuit has

described puffery as “an exaggeration or overstatement expressed in broad, vague, and

commendatory language” or “[s]ubjective claims about products, which cannot be proven either

true or false.” Time Warner Cable, Inc. v. DIRECTV, Inc., 497 F.3d 144, 159 (2d Cir. 2007).

“Claims or statements in advertising may go beyond mere puffing and enter the realm of fraud

where the product must inherently fail to do what is claimed for it.” United States v. Regent

Office Supply Co., 421 F.2d 1174, 1180 (2d Cir. 1970); see also Cohen v. Koenig, 25 F.3d 1168,

1172 (2d Cir. 1994) (“a relatively concrete representation as to a company’s future performance,

if made at a time when the speaker knows that the represented level of performance cannot be

achieved, may ground a claim of fraud”).

       The Court agrees that certain of the statements amount to nonactionable puffery.

Specifically, the Complaint alleges that Systec represented that it would design and manufacture



                                                    7
         Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 8 of 16



systems that “incorporated [Systec’s] extensive knowledge and experience” and that would be

“superior” to systems offered by competitors. (Compl. ¶¶ 126–27, see also id. at ¶ 46.) Plaintiff

does not, however, allege that any of these statements about Systec’s experience were inaccurate.

Nor does the Complaint contain a single allegation describing competitors’ conveyor systems or

explaining how Systec’s Conveyor System is inferior to such systems. Thus, Plaintiff has not

sufficiently claimed these statements were false. Furthermore, a seller’s claims about its

experience and expertise are routinely found to be nothing more than ambiguous puffery. See,

e.g., River Birch Capital, LLC. v. Jack Cooper Holdings Corp., 2019 WL 1099943 at *5

(S.D.N.Y. Mar. 8, 2019) (finding that defendant’s statement about its “‘operating expertise’” was

puffery and corporate optimism); National Healthcare Affiliate v. Liberty Mutual Ins. Co., 2008

WL 11362258, *3–4 (W.D.N.Y. July 2, 2008) (representations like “‘extensive experience’”

cannot sustain a fraudulent inducement claim). Plaintiff has therefore failed to allege a material

misrepresentation with respect to those specific statements.

       The remaining representations, however, amount to more: these statements center on

Systec’s reassurances that the “Conveyor Systems shown on said plans would meet Plaintiff’s

expectations” and would improve the Plant’s manufacturing efficiency and production levels.

(See Compl. at ¶¶ 37, 46–48, 80, 125.) In general, an actionable misrepresentation during a

contractual negotiation “must be factual in nature and not promissory or relating to future events

that might never come to fruition.” Kortright Capital Partners LP v. Investcorp Inv. Advisers

Ltd., 392 F. Supp. 3d 382, 402 (S.D.N.Y. 2019) (quoting Hydro Inv’rs, Inc. v. Trafalgar Power

Inc., 227 F.3d 8, 20–21 (2d Cir. 2000)). A promise relating to a future event may be actionable,

however, as when “‘made with a preconceived and undisclosed intention of not performing it’ is

a misrepresentation of material existing fact.” Id. (citation omitted). That is, a “relatively



                                                      8
              Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 9 of 16



concrete representation as to . . . future performance, if made at a time when the speaker knows

that the represented level of performance cannot be achieved, may ground a claim of fraud.”

Cohen v. Koenig, 25 F.3d 1168, 1172 (2d Cir. 1994).

          Here, however, these representations are not concrete at all, but instead comprise of

vague generalizations regarding future performance. Cf. Merrill Lynch & Co. Inc. v. Allegheny

Energy, Inc., 500 F.3d 171, 184 (2d Cir. 2007) (“New York distinguishes between a promissory

statement of what will be done in the future that gives rise only to a breach of contract cause of

action and a misrepresentation of a present fact that gives rise to a separate cause of action for

fraudulent inducement.”). By contrast, in Cohen, the defendants represented that their

company’s net income would significantly exceed a specific figure—the prior year’s net

income—despite the fact that this was practically impossible. Cohen, 25 F.3d at 1172. A

representation about a specific dollar amount is not equivalent to Systec’s alleged assurance that

the Systems in the design plans would “meet Plaintiff’s expectations.” 2 As such, Plaintiff has

failed to plausibly allege any material misrepresentation to support its fraudulent inducement

claims.

                    ii.    Knowledge of Falsity and Intent to Defraud

          To prevail on a claim of fraud in New York, “plaintiffs must allege facts that give rise to

a strong inference of fraudulent intent.” Acito v. IMCERA Grp., Inc., 47 F.3d 47, 52 (2d Cir.

1995). To that end, a plaintiff must either (i) “alleg[e] facts to show that defendants had both

motive and opportunity to commit fraud,” or (ii) “alleg[e] facts that constitute strong

circumstantial evidence of conscious misbehavior or recklessness.” Trodale Holdings LLC v.



          Likewise, in Barrie House Coffee Co. v. Teampac, LLC, the other case Plaintiff cites, the representation at
          2

issue was understood to be very specific. See 2016 WL 3645199, at *7–8 (S.D.N.Y. 2016) (represented level of
performance involved 2-3% residual oxygen level in nitrogen flushing system).

                                                              9
        Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 10 of 16



Bristol Healthcare Investors L.P., 2018 WL 2980325 *3 (S.D.N.Y. 2018) (quoting Lerner v.

Fleet Bank, N.A., 459 F.3d 273, 290–291 (2d Cir. 2006)).

       Plaintiff has alleged that certain conveyor system defects were known to Systec at the

time it presented the system designs to Plaintiff, (Compl. ¶¶ 128–32), and that Systec “designed

certain components . . . such that these particular components will continue to fail under the

normal and intended use of the Mainline Conveyor System” (id. ¶¶ 80–82). If accepted as true,

these facts—along with facts showing Defendant’s knowledge of Plaintiff’s exact needs (id. ¶¶

16–28), Defendant’s control of the design process (id. ¶¶ 35–37), and the substantial defects

within the design that were present at the time it was presented to Plaintiff (id. ¶¶ 65–83)—

indicate “facts that constitute strong circumstantial evidence of conscious misbehavior or

recklessness.” Trodale Holdings LLC, 2018 WL 2980325 *3 (S.D.N.Y. 2018).

                iii.   Reasonable Reliance

       Systec contends that Plaintiff’s claim is barred by the parties’ contracts, which each

contain both a merger provision stating that the contracts constitute the entire agreement between

the parties and a warranty provision disclaiming any warranties beyond those expressed in the

Contracts. (Compl. at pp. 28, 33, 40, 55.) The contracts’ written specifications for the conveyor

system are also detailed in a total of sixteen pages (Compl. Exs. A & B).

       Ordinarily, “an omnibus statement that the written instrument embodies the whole

agreement, or that no representations have been made” is insufficient to bar a claim of fraudulent

inducement. Mfrs. Hanover Tr. Co. v. Yanakas, 7 F.3d 310, 315 (2d. Cir. 1993) (citing Danann

Realty Corp. v. Harris, 5 N.Y.2d 317, 184 N.Y.S.2d 599, 157 N.E.2d 597, 598–99 (1959)).

Certain exceptions have been recognized, such as when the contract disclaims specified

representations, and where the contracts were found to be the product of arm’s-length



                                                    10
        Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 11 of 16



negotiations between sophisticated parties. See PetEdge, Inc. v. Garg, 234 F. Supp. 3d 477,

487–90 (S.D.N.Y. 2017) (collecting cases and explaining exceptions). Nevertheless, whether or

not a plaintiff reasonably relied upon a defendant’s statements is generally a factual inquiry that

cannot be resolved on a motion to dismiss. See Alpha Capital Anstalt v. Schwell Wimpfheimer &

Associates LLP, 2018 WL 1627266 *12 (S.D.N.Y. 2018). Accordingly, the Court will not

dismiss Plaintiff’s fraudulent inducement claim on this basis. See PetEdge, 234 F. Supp. 3d at

90 (declining to bar fraudulent inducement claim on the basis of a merger clause, recognizing

that “[the Court’s] analysis of the Merger Clause could be influenced by facts that are not

properly before it in this motion [to dismiss].”).

        In sum, the allegations of fraudulent inducement in the Complaint fail to meet the

particularity requirements of Rule 9(b) and do not plausibly allege any material

misrepresentations. Accordingly, Plaintiff’s fraudulent inducement claims are dismissed without

prejudice. Plaintiff is granted leave to amend its complaint to the extent it is able to remedy

these deficiencies. See Fed. R. Civ. P. 15(a) (“The court should freely give leave when justice so

requires.”).

 II.    Breach of Contract

        Defendant contends that even if Plaintiff prevails on its breach of contract claim,

Plaintiff’s available recourse is limited by the warranty and limited damages provisions of the

contracts. The warranty provision provides that Systec’s “liability in connection with this

transaction is expressly limited to the repair or replacement of defective materials and

workmanship or refund of purchase price as herein above provided as Seller may elect, all other

damages and warranties, statutory or otherwise, being expressly waived by” Plaintiff. (Compl. at

pp. 33, 55.) The contracts further state that “in no event shall [Systec] be subject to any other or



                                                     11
        Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 12 of 16



further liability than herein expressly given and on the conditions stated, whether in tort, contract

or otherwise, arising or growing out of or in connection with either the furnishing of or failure to

furnish the products to” Plaintiff. (Id. at pp. 34, 56.) These warranty and damages provisions

purport to restrict Plaintiff’s available remedies to the repair or replacement of defective items,

or refund of the purchase price.

   a. Exclusive Remedies Provisions in the Warranty

       In New York, contracting parties may restrict a “buyer’s remedies to return of the goods

and repayment of the price or to repair and replacement of non-conforming goods or parts.”

N.Y. U.C.C. Law § 2-719(1)(a) (McKinney). These restrictions are enforceable unless the

agreed upon remedy “fails of its essential purpose.” N.Y. U.C.C. Law § 2-719(2) (McKinney).

“A remedy fails of its essential purpose if the circumstances existing at the time of the agreement

have changed so that enforcement of the limited remedy would essentially leave plaintiff with no

remedy at all.” Maltz v. Union Carbide Chemicals & Plastics Co., 992 F. Supp. 286, 304

(S.D.N.Y. 1998) (internal quotation marks and citation omitted). And while determining

whether a limited remedies clause fails of its essential purpose is generally “a question of fact for

the jury,” Waverly Properties, LLC v. KMG Waverly, LLC, 824 F. Supp. 2d 547, 559 (S.D.N.Y.

2011) (citation omitted), a court may grant a defendant’s motion to dismiss when the plaintiff

cannot show that “enforcement of the limited remedy clause would effectively deprive them of a

remedy.” Maltz, 992 F. Supp. at 304.

       At the outset, Plaintiff alleges a plausible claim that the contracts’ exclusive remedy

clause limiting recovery to “repair or replacement,” has failed of its essential purpose. As

alleged, Defendant was repeatedly unable “to cure and/or correct the deficiencies” in the

conveyer systems. (Compl. ¶¶ 90–99, 103–104). Thus, the circumstances existing at the time of



                                                     12
        Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 13 of 16



the agreement had changed—namely, the understanding that Defendant could repair or replace

any defect with the conveyer systems—to cause the “repair or replacement” provision to “fail[]

of its essential purpose.” N.Y. U.C.C. Law § 2-719 (McKinney); see also, e.g., Feliciano v. Gen.

Motors LLC, No. 14 CIV. 06374 (AT), 2016 WL 9344120, at *5 (S.D.N.Y. Mar. 31, 2016)

(finding plaintiff plausibly alleged that the limited warranty provision failed of its essential

purpose because the defendant “has been unable to repair or adjust” its defective product);

Seybert-Nicholas Printing Corp. v. MLP U.S.A., Inc., No. 92 CIV. 6143 (RPP), 1992 WL

315643, at *1 (S.D.N.Y. Oct. 22, 1992) (same).

       Plaintiff, however, fails to state a plausible claim that the exclusive remedy clause

limiting recovery “to [a] refund of purchase price as herein above provided,” fails of its essential

purpose. Restricting contractual recovery to a refund of the purchase price is an accepted

limitation in New York. See Maltz, 992 F. Supp. at 304; Moustakis v. Christie’s, Inc., 892

N.Y.S.2d 83, 84 (1st Dep’t 2009). Plaintiff takes the position that the refund provision failed of

its essential purpose because Defendant “has not opted to refund the purchase price.” (Pl. Mem.

at 10.) In support, Plaintiff cites Barrie House Coffee Co. v. Teampac, LLC, No. 13 CV 8230

(VB), 2016 WL 3645199, at *13 (S.D.N.Y. June 30, 2016). But Plaintiff stretches Barrie House

Coffee Co.’s holding too far. In that case, the court held that the plaintiff had made out a

plausible claim that the exclusive-remedy-refund provision failed of its essential purpose because

the defendant “refused” to honor the refund provision upon request. Id. at *5. Moreover, Suffolk

Laundry Services, Inc. v. Redux Corp., 238 A.D.2d 577, 579 (2d Dep’t 1997) does not aid

Plaintiff because it does not examine whether a refund remedy failed its essential purpose.

Lastly, Belfont Sales Corp. v. Gruen Industries, Inc., 112 A.D.2d 96 (1st Dep’t 1985), in which

the court found a question of fact as to whether a refund remedy failed, appears to be an outlier.



                                                      13
        Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 14 of 16



       Here, Defendant has not refused to honor the exclusive remedy clause. Rather,

Defendant claims it has not breached the contract and is thus waiting for the on-going litigation

to be resolved. Nor, either in the complaint or in Plaintiff’s briefs, is there evidence Plaintiff

demanded a refund. Thus, plaintiff has not alleged that “enforcement of the limited remedy

clause would effectively deprive them of a remedy” at this time. Maltz, 992 F. Supp. at 304; see

also Xerox Corp. v. Graphic Management Services Inc., 959 F. Supp. 2d 311, 320 (W.D.N.Y.

2013) (limiting damages for equipment that allegedly failed to meet expectations in accordance

with the contract’s limited remedy provision because the provision did not fail its essential

purpose as a matter of law where purchaser could request replacement equipment or sue for the

refund amount available under the contract). If the breach of contract claim is resolved in

Plaintiff’s favor, and Defendant continues to refuse to issue a refund to Plaintiff, Plaintiff may

then have a colorable claim that the exclusive remedy clause fails of its essential purpose.

       Under these circumstances, the Court finds the contracts’ exclusive remedy clauses are

enforceable, and the Court therefore dismisses Plaintiff’s breach of contract claim to the extent it

seeks damages excluded by those provisions.

   b. Limited Damages Provisions

       Contracting parties may limit or exclude consequential damages unless the such a clause

“operate[s] in an unconscionable manner.” N.Y. U.C.C. Law § 2-719(3) (McKinney).

Determining unconscionability is a question of law. See McNally Wellman Co., a Div. of

Boliden Allis v. New York State Elec. & Gas Corp., 63 F.3d 1188, 1198 (2d Cir. 1995)

(collecting cases). To that end, a court “generally requires a showing that the contract was both

procedurally and substantively unconscionable when made—i.e., some showing of an absence of

meaningful choice on the part of one of the parties together with contract terms which are



                                                      14
        Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 15 of 16



unreasonably favorable to the other party.” Id. (quoting Gillman v. Chase Manhattan Bank, 534

N.E.2d 824, 827 (N.Y. 1988)).

       The liquidated damages clauses are neither procedurally nor substantively

unconscionable. First, there were no inequities in the bargaining powers between the parties.

According to Plaintiff’s own complaint, it is “one of the largest manufacturers of Corrugated

Boxes and Point of Purchase Displays in North America.” (Compl. ¶ 2.) Nor has Plaintiff

suggested it was deprived a “meaningful choice” when drafting the contract. See McNally

Wellman Co., 63 F.3d at 1198 (2d Cir. 1995). Second, the liquidated damages provisions were

not “unreasonably favorable” to Defendant. See Gillman, 534 N.E.2d at 829 (defining

substantively unconscionable as “whether the terms were unreasonably favorable to the party

against whom unconscionability is urged”). Both parties were subject to the provisions and their

limitations.

       Plaintiff pushes further beyond this general unconscionability analysis, and claims that

Defendant “acted with wilfully [sic] dilatory conduct,” (ECF. No. 15 at 12), which should estop

Defendant from asserting the contracts’ liquidated damages clauses. Plaintiff is correct that a

contracting party acting in bad faith may be estopped from asserting a limitation on

consequential damages. See Am. Tel. & Tel. Co. v. New York City Human Res. Admin., 833 F.

Supp. 962, 989–90 (S.D.N.Y. 1993).

       Bad faith, however, is usually treated as a fact question that cannot be resolved on a Rule

12(b)(6) motion to dismiss. Long Island Lighting Co. v. Transamerica Delaval, Inc., 646

F.Supp. 1442, 1459 (S.D.N.Y. 1986); ICBC (London) PLC v. Blacksands Pacific Group, Inc.,

2015 WL 5710947 *9 (S.D.N.Y. 2015); Gas Natural, Inc. v. Iberdrola, S.A., 33 F.Supp.3d 373,

383 (S.D.N.Y. 2014) (“the question of whether a party acted in good faith typically is not



                                                    15
Case 7:18-cv-04441-NSR Document 21 Filed 06/17/20 Page 16 of 16
